By the Court:
The demurrer should have been sustained. The complaint alleges, indeed, that the defendants, Luco and Allison, admitted an indebtedness on service of process of garnishment, but sets forth in full the facts out of which the alleged indebtedness arose. The appellants did not become indebted by taking conveyances from the mortgagor, nor did they become indebted to the mortgagee by an agreement made between them and the mortgagor, to which the mortgagee was not a party, and to which he did not assent.
Judgment reversed and cause remanded, with directions to sustain the demurrer to the complaint. Remittitur forthwith,
Wallace, C. J., expressed no .opinion.